Title: From George Washington to George Augustine Washington, 14 November 1782
From: Washington, George
To: Washington, George Augustine


                  
                     Dear George,
                     Newburgh 14th Novr 1782.
                  
                  I have received your Letter of the 23d Ulto from Berkeley; & am sorry to find that your fever & pain in the Breast still continues—If they should not have left you ’ere this gets to hand, you had, in my opinion, best take a trip to the Southward—Doctr Craik advises one to the West Indies, if there is the least appearance of the disorder falling upon your Lungs. the only objection I see to this is, that the Vessel may be captured, & a disagreeable captivity—perhaps imprisonment—may add to your Complaints; when possibly a Southern climate, during the Winter Season, may be equally effacatious.
                  If you should make choice of the latter experiment to recover your health, & should go as far as the Southern Army, this letter, shewn to General Green, will, I am persuaded, procure you every aid, assistance, & advice that may be in his power to afford you; & I request you to make use of it accordingly.
                  The Army has retired into Winter Quarters—the principal part of it is in this vicinity. where I have taken, & shall remain in the same confined Quarters I had last Spring.
                  There is no duty for you to return to at present, consequently there can be no cause for your anxiety to rejoin the Army—but if there was, ill health is a sufficient plea for absence: & an attempt to recover it, a consideration to which every other should yield.
                  We have no certainty of what the British Cabinet design. various are the reports, & all equally vague.My own opinion of the matter is, that the unwillingness of the King, & his present Prime Minister Lord Shelburn to acknowledge the Independency of this Country, is such, as to induce them to trust to the chapter of accidents (altho by so doing they hazard all) rather than swallow this bitter pill.  The Negociations are going on—but very limpingly—this Winter will, no doubt, bring them to a conclusion; but whether they will terminate in a peace, or protraction of the War, is beyond my ken.
                  Remember me in the most Affectionate manner to your Father, Mother, & all friends; and be assured that I am with great truth, & Affection, & best wishes for your Recovery.  Yrs
                  
                     Go: Washington
                     
                  
               